Case 2:19-cv-00042-HYJ-MV ECF No. 153, PageID.935 Filed 06/02/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

                                             MINUTES

DAVID PEPIN,

        Plaintiff,                                       CASE NO. 2:19-cv-42
                                                            DATE: June 2, 2021
v.                                                          TIME: 1:31 p.m. – 3:17 p.m.
                                                                  4:10 p.m. – 5:23pm
WISCONSIN CENTRAL LTD.,                                    PLACE: Lansing, MI
                                                           JUDGE: Hala Y. Jarbou
      Defendant.
________________________________/

                                          APPEARANCES

PLAINTIFF(S):
Paul Slocomb

DEFENDANT(S):
Mary O’Donnell
Charles Russell, III
Jeremy Birdsall

                                             EXHIBITS

Exhibits 1, 3, 4, 6, 6.1, 7, 8, 9, 11, 16, 18, 20, 20.1, 22, 23, 24, 25, 26, 28, 30, 32, 35, 40, 41, 43,
44, 46, 50, and 51 admitted.

                                            WITNESSES

David Pepin (Defendant)
Carol Jones (Defendant)

                                          PROCEEDINGS

NATURE OF HEARING:
Evidentiary hearing on Defendant’s Motion to Dismiss (ECF No. 102) held on the record. Hearing
to be continued to June 7, 2021, at 1:00pm, via Zoom. Order to issue.


COURT REPORTER:            Genevieve Hamlin                                 /s/ Hannah Wagener
                                                                             CASE MANAGER
